TIMMONS-GOODSON, Judge,
dissenting.
I disagree with the majority that the General Assembly intended section 128-27(m) of our General Statutes to apply to beneficiaries of state employees whose death occurs after their retirement. Therefore, I respectfully dissent.
Subsection (f) entitled “Return of Accumulated Contributions,” expressly states the following:
Upon receipt of proof satisfactory to the Board of Trustees of the death, prior to retirement, of a member or former member there shall be paid to such person or persons as he shall have nominated by written designation duly acknowledged and filed with the Board of Trustees, . . . the amount of his accumulated contributions at the time of his death, unless the beneficiary elects to receive the alternate benefit under the provisions of (m) below.
N.C. Gen. Stat. § 128-27© (1999) (emphasis added). Subsection (m) specifies that the beneficiary “designated to receive a return of accumulated contributions” has the right to elect the SAB and that the right to receive the SAB is further “in lieu []of” the return of accumulated contributions. N.C. Gen. Stat. § 128-27(m) (1999) (emphasis added). Subsection (m) expressly refers to the beneficiary entitled to “a return of accumulated contributions,” does not refer to the beneficiary who, under subsection (gl), is entitled to receive accumulated contributions adjusted for previously disbursed retirement allowances, nor does it state that the SAB is “in lieu of’ benefits under that subsection. Furthermore, unlike section (f), subsection (gl) does not reference subsection (m).
Construing the plain language of the statutory scheme in pari materia, see In re Jackson, 84 N.C. App. 167, 174, 352 S.E.2d 449, 454 (1987) (“statutes which deal with the same subject matter must be construed in pari materia and be harmonized, if possible, to give effect to each”), I agree with the respondent’s interpretation that the right to elect the SAB belongs only to the beneficiary of a member who dies in service or a former member who dies within 180 days after leaving state service.
The majority concludes that aforementioned interpretation of the statutory scheme is illogical. The majority ignores respondent’s well-reasoned and plausible explanation in its brief and at oral argument that the SAB provision was intended to provide a benefit only to the *171survivors of members and former members dying within 180 days, who die or leave state service after obtaining eligibility for, but prior to, retirement. By its express language, subsection (m) is available only to the beneficiaries of those members and former members, who have “attained such age and/or creditable service” to be eligible for retirement, or who have, after twenty years of creditable service, met other specified qualifications. N.C. Gen. Stat. § 128-27(m). These employees continue to work beyond retirement and die in actual service, or within 180 days after discontinuing state employment, and therefore, fail, for whatever reason, to take advantage of their retirement eligibility. Subsection (m) thus provides some security to those employees that their survivors may recover benefits to which the employees would have been entitled had they retired.
Furthermore, respondent’s contention that subsection (m) operates as a type of failsafe for retirement eligible employees who choose to continue working, is perhaps more logical, considering the value society places on wisdom gained through years of state sendee. Statutory provisions like subsection (m) rightfully encourage people’s choice to work beyond retirement eligibility. In so doing, it provides not only “maximum security” but also “ ‘a measure of freedom from apprehension of old age[.]’ ” Stanley v. Retirement and Health Benefits Division, 55 N.C. App. 588, 591, 286 S.E.2d 643, 645 (1982) (quoting Bridges v. Charlotte, 221 N.C. 472, 477, 20 S.E.2d 825, 829 (1942)).
More importantly, the application of subsection (m) only to those retirement eligible employees who die “in service” would not contravene Robinson’s election of benefits pursuit to subsection (g). See N.C. Gen. Stat. § 128-27(g) (1999). By electing option one, rather than option two, Robinson received the maximum retirement benefits, with the understanding that his beneficiary, petitioner, would receive nothing more than the “guaranteed refund” death benefit if Robinson died prior to receiving a retirement benefit equal to his accumulated contribution. See N.C. Gen. Stat. § 128-27(gl) (1999). Allowing petitioner to now elect the SAB would directly contradict Robinson’s clear choice.
The majority also rejects respondent’s contention that the “180-day clause” was not intended to bring retired employees under the purview of subsection (m), because the statute would operate to provide “more preferential treatment to the beneficiary of a member who has quit or has been fired than to the beneficiary of a member who has retired.” I agree that inequitable results may arise in some cases. However, these inequities are not necessarily illogical or unfair, given *172that the options already available to those employees, like Robinson, who choose to retire, are not available to those who continue to work beyond retirement eligibility. Simply stated, retiring employees have choices; those who intend that their beneficiaries receive more than the “guaranteed refund” death benefit are afforded an opportunity to elect an option reflecting that intent. Given this opportunity, applying the “180-day clause” to allow a beneficiary of a retired employee to choose the SAB serves no purpose. Instead, such an application of the statute unfairly offers the beneficiary a second bite at the proverbial apple. Furthermore, affording the beneficiary such a choice runs the risk of contradicting the retiree’s original intent, as in the case sub judice. Therefore, by enacting the “180-day clause,” the General Assembly intended to assure retirement eligible employees, in absence of the choice afforded retirees, that their beneficiaries would receive the intended benefit of contributions to the State’s pension plan, even if an unforeseen death occurred after they become eligible for retirement and within six months after they are fired or quit.
Construing subsections (f) and (m) in para materia and given the intended application of subsection (m), I would conclude that petitioner was not in that class of persons who the legislature intended receive a benefit under section 128-27(m). Accordingly, respondent did not err in denying petitioner’s request to receive the SAB in lieu of the “guaranteed refund” death benefit. For the foregoing reasons, I would affirm the decision of the Superior Court.